DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. 2014/0188221 .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  
Chung et al. discloses the invention as claimed noting figures 2a-16c, 	
23b-24d etc. comprising: 

    PNG
    media_image1.png
    319
    337
    media_image1.png
    Greyscale


	A prosthetic valve-in-valve implant method, comprising: advancing an expandable valve to a native valve annulus and within a non- collapsible surgical prosthetic heart valve which was previously implanted at the native valve annulus (see [0021] for example); outwardly expanding the expandable valve within the surgical prosthetic heart valve to an extent that also outwardly expands the surgical prosthetic heart valve by at least 2 mm in diameter (see [0032]); and wherein outwardly expansion of the surgical prosthetic heart valve is limited by an internal structural band (see [0135] and element 302) built-in to the surgical prosthetic heart valve.


Regarding claims 2-3 see [0032]; regarding claim 5-8 see figures 6-12D and elements including overlapping ends 274a and 274b; regarding claim 13 see [0016]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. 2014/0188221.  Chung et al. al. has been disclosed supra however does not specify that the outwardly expansion of the surgical prosthetic heart valve is limited to a 20% increase in area.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Chung et al. manufacture the heart valve to have an outwardly expansion of the surgical prosthetic heart valve is limited to a 20% increase in area because Chung et al. already envisions expansion diameters  within a variety of diameters (see for example [0135]).


Allowable Subject Matter

Claims 14-24 are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        October 21, 2022